EXHIBIT 10.2
 
SETTLEMENT AGREEMENT AND GENERAL RELEASE
 
This Settlement Agreement and Mutual General Release (“Agreement”), dated May
1st (the “Execution Date”), is entered into by and between (1) StreamTrack, Inc,
formerly known as Lux Digital Pictures, Inc., StreamTrack Media, Inc and related
entities (collectively, the “STREAM Parties” or “STREAM”) and (2) Rightmail
Marketing, LLC , including its members, subsidiaries or affiliates
(collectively, “RMM Parties” or “RMM”) and (3) Michael Freides and Jennifer
Freides as individuals (INDIVIDUALS). Individually, the STREAM Parties, RMM
Parties and INDIVIDUAL Parties are referred to herein as a “Party”;
collectively, they are referred to as the “Parties.”
 
RECITALS


WHEREAS, RMM/INDIVIDUALS have potential claims against STREAM Parties relating
to payment of a Consulting Agreement dated July 1, 2012 between the Parties
(collectively, the “RMM Claims”).


WHEREAS, the Parties, without acknowledging or admitting any liability
whatsoever, and to avoid the costs associated with litigation or arbitration,
now desire (1) to settle and resolve all differences, disagreements and disputes
embodied in the RMM/INDIVIDUALS claims and any other claims, known or unknown,
that the Parties might have against each other, upon the terms set forth below
and (2) for the Parties to provide each other with a complete release of any and
all known or unknown claims which exist or may exist between the Parties,
including, but not limited to, any and all claims, demands and allegations,
made, or which could have been made, arising out of or relating to the
RMM/INDIVIDUALS claims.


WHEREAS, the Parties agree that upon execution of this Settlement and Mutual
General Release that RMM/INDIVIDUALS have released all Parties from any future
obligation, excluding the obligations of this Settlement Agreement.


WHEREAS, the Parties believe that the terms of this Agreement are fair,
equitable, and the result of an arm’s length, bargained-for, contemporaneous
exchange for new value.


NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the Parties, intending to be legally bound, agree
as follows:
 
1. Recitals Incorporated Into Agreement. The Parties incorporate into this
Agreement the recitals set forth above as part of the terms of this Agreement.
 
2. Payments to the RMM/INDIVIDUALS Parties. The STREAM Party agrees to
compensate the RMM Party 250,000 shares of fully vested common stock of
StreamTrack Inc. . The promissory note issued to Michael Freides dated June 18,
2012 will remain in full force and effect.  The RMM/INDIVIDUALS Parties agree to
forgive and waive any and all interest, penalties and any other fees including
legal that may have accrued hereunder. Payment of the shares to the RMM Parties
shall be made by U.S mail or a similar service to the address on file unless
otherwise instructed in writing.
 
3. Mutual General Release. Upon full performance of Paragraph 2 above and in
consideration for the performance of all terms and conditions of this Agreement,
except as to such rights as may be created by this Agreement, the Parties, and
each of them, on behalf of themselves and their past and present parents,
subsidiaries, affiliates, officers, directors, agents, servants, professional
corporations, employees, heirs, executors, representatives, investors,
shareholders, attorneys, predecessors, successors, assigns, sureties, insurers,
excess insurers, reinsurers, principals, managing members, trustees,
beneficiaries, unit holders, limited and general partners, and all persons
acting through or in concert with any of them, hereby generally release and
forever discharge each other and their respective past and present parents,
subsidiaries, affiliates, officers, directors, agents, servants, professional
corporations, employees, heirs, executors, representatives, investors,
shareholders, attorneys, predecessors, successors, assigns, sureties, insurers,
excess insurers, reinsurers, principals, managing members, trustees,
beneficiaries, unit holders, limited and general partners, and all persons
acting through or in concert with any of them, if any, from any and all claims,
losses, debts, liabilities, demands, obligations, rights, disputes, fees,
controversies, costs, expenses, damages, actions and causes of action
whatsoever, in law or equity, whether known or unknown, suspected or
unsuspected, fixed or contingent, existing as of the date of this Agreement and
accrued or hereafter accruing from any cause whatsoever, including, but not
limited to, any and all claims, demands and allegations, made, or which could
have been made, arising out of or relating to the RMM/INDIVIDUALS Claims
(collectively, the “Released Claims”).
 
 
1

--------------------------------------------------------------------------------

 
 
4. Waiver of Unknown Claims. The Parties are aware that they may have claims of
which they have no present knowledge or suspicion. Having taken into account
such a possibility in entering into this Agreement, the mutual general release
set forth in Section 3 of this Agreement shall constitute full and final release
by the Parties of any unknown claim or claims and expressly waives any right or
claim of right to assert hereafter that any claim has, through oversight or
error, been omitted from the RMM/INDIVIDUALS Claims. Accordingly, the Parties
expressly waive any rights or benefits which they otherwise might have under
California Civil Code Section 1542, and any other statutory or nonstatutory law
of any jurisdiction that is similar in wording, import, or effect to California
Civil Code Section 1542. California Civil Code Section 1542 provides as follows:
 
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS TO WHICH THE CREDITOR DOES NOT KNOW
OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT
WITH THE DEBTOR.


In connection with such waiver and relinquishment, the Parties acknowledge that
they are aware that they or their attorneys, accountants, or agents may
hereafter discover claims or facts in addition to or different from those which
they now know or believe to exist with respect to the subject matter of this
Agreement, but nonetheless, they intend hereby fully, finally, and forever to
settle and release all matters being released herein, whether known or unknown,
suspected or unsuspected, which now exist or may heretofore have existed. In
furtherance of the intentions of the Parties, the mutual general release given
in Section 3 of this Agreement by the Parties shall be and remain in effect as a
full and complete mutual general release notwithstanding the discovery or
existence of any additional or different claims or facts or the failure of any
consideration or promises between or among the Parties.
 
5. Limitation on Release. The Parties hereby expressly acknowledge that no Party
to this Agreement is, by this Agreement, releasing any cause of action, claim,
set-off, or defense that arises from the terms of this Agreement, or the breach
of such terms.
 
6. Mutual Representations and Warranties.  Each Party represents and warrants
for the benefit of the other Party as follows:
 
a.  
The Party has all necessary power and authority to execute, deliver, perform and
comply with this Agreement;

b.  
The Party, or the Party’s authorized agent, has duly authorized, executed, and
delivered this Agreement to the other Party, and this Agreement constitutes a
legal and binding agreement, enforceable against each Party in accord with the
terms of this Agreement;

c.  
To the knowledge of the signatory on behalf of each Party, that Party’s
execution, delivery, performance of, and compliance with this Agreement does not
violate or conflict with the terms of any agreement, instrument, order,
judgment, or applicable law, statute, regulation, or rule to which the Party or
any assets of the Party is bound and shall not require the Party to file or
register with, or obtain any permit, authorization, consent, or approval of any
governmental authority;

d.  
To the knowledge of the signatory on behalf of each Party, there is no action or
proceeding, judicial or non-judicial, by which any third party, prior creditor,
or claimant of the Party, or non-party seeks to restrain, prohibit, or
invalidate the Party’s execution, delivery, and/or performance of, and/or
compliance with, this Agreement;

e.  
The Party is and has been represented by legal counsel of his or its choice, or
has had the opportunity to be represented by legal counsel of his or its choice,
throughout the negotiations and drafting that preceded the finalization and
execution of this Agreement. The Party (i) has carefully read and reviewed this
Agreement; (ii) has had or has had the opportunity to have the provisions, and
consequences thereof, fully explained by such Party’s legal counsel; and (iii)
is freely and voluntarily signing this Agreement;

 
 
2

--------------------------------------------------------------------------------

 
 
f.  
Each Party is the sole owner of all rights and interest in the Released Claims,
and has not assigned, transferred, or granted an interest or lien in, or
purported to assign, transfer, or grant an interest or lien, in any of the
Released Claims; and

g.  
Each Party and the signatory on their behalf have no actual knowledge or notice
of any claim of assignment, transfer, or granting of an interest or lien in any
of the Released Claims.

 
The above representations and warranties shall survive the execution and
delivery of this Agreement.
 
7. Assumption of Risk. Each Party assumes the risk, in entering into this
Agreement, that the facts or law are not as they believe them to be. The
discovery by a Party that any fact was untrue or that his or its understanding
of the facts or law was untrue or that his or its understanding of the facts or
law was incorrect shall not entitle the Party to any relief, or to rescind, or
set aside this Agreement. This Agreement is final and binding between the
Parties regardless of any claims of mistake of fact or law.
 
8. Integration Clause. This Agreement contains the entire agreement between the
Parties to this Agreement relating to the settlement and transactions
contemplated hereby, and supersedes any and all prior agreements,
understandings, representations, and statements between the Parties, whether
oral or written, and whether by a Party or such Party’s legal counsel. The
Parties are entering into this Agreement based solely on the representations and
warranties herein and not based on any promises, representations, and/or
warranties not found herein. No modification, waiver, amendment, discharge, or
change of this Agreement shall be valid unless the same is in writing.
 
9. Neutral Interpretation. This Agreement shall be interpreted in accordance
with the fair meaning of its language and to implement the intent of the
Parties. The provisions contained herein shall not be construed in favor of or
against any Party because that Party or its counsel drafted this Agreement, but
shall be construed as if all Parties prepared this Agreement, and any rules of
construction to the contrary, including, without limitation, California Civil
Code Section 1654, are hereby specifically waived. The terms of this Agreement
were negotiated at arm’s length by the Parties hereto.
 
10. Severability. If any term or provision of this Agreement is determined by
any court, regulatory or governmental agency, or self-regulatory agency, to be
illegal, unenforceable, or invalid in whole or in part for any reason, such
illegal, unenforceable, or invalid provision or part thereof shall be deemed
stricken from this Agreement, and such provision shall not affect the legality,
enforceability or validity of the remainder of this Agreement, unless to so do
would deprive a Party of a substantial part of its bargain. It is understood
that the Parties will cooperate and take all reasonable actions to avoid any
such determination.
 
11. Successors In Interest. The terms, conditions and provisions of this
Agreement are binding upon and shall inure to the benefit of all assigns,
successors in interest, personal representatives, estates, administrators,
heirs, devisees, insurers, and legatees of each of the Parties hereto. This
Agreement shall not be interpreted, however, to inure to the benefit of any
third parties who are not expressly identified as such herein.
 
12. No Admissions. This Agreement effectuates the settlement of claims, whether
or not asserted, denied, or contested, and the contents hereof shall not be
construed as an admission by any Party of any liability or any factual
contention of any kind to any other Party or any other person, entity or
association, whether or not the person, entity, or association is a Party.
 
13. Confidentiality. The Parties understand and agree that the terms and
conditions of this Settlement Agreement are to be maintained by them in the
strictest confidence. Except as required by law or necessary to enforce any
rights or obligations hereunder, the parties agree not to disclose any of these
matters to anyone other than their attorneys, accountants, the Internal Revenue
Service, or state and federal agencies.
 
14. Modification. This Agreement may be modified, amended, changed or rescinded,
and any provision may be waived, only by a writing signed by the Parties to be
bound thereby. The failure of a Party to exercise any right or remedy provided
by this Agreement or by law shall not be a waiver of any obligation or right of
the Parties, nor shall it constitute a modification of this Agreement.
 
 
3

--------------------------------------------------------------------------------

 
 
15. Cooperation. The Parties agree to cooperate fully and to execute any and all
supplementary documents and to take all additional actions that may be necessary
to give full force to the basic terms and intent of this Agreement and which are
not inconsistent with its terms.
 
16. Applicable Law. This Agreement shall be construed in accordance with and be
governed by the laws of the State of California, County of Santa Barbara.
 
17. Arbitration. Any dispute, claim or controversy arising out of or relating to
this Agreement or the breach, termination, enforcement, interpretation or
validity thereof, including the determination of the scope or applicability of
this agreement to arbitrate, shall be determined by arbitration in Los Angeles
County, California before one arbitrator. The arbitration shall be administered
by JAMS, if possible, pursuant to its Streamlined Arbitration Rules and
Procedures; if JAMS is not able to conduct the arbitration in California, then
arbitration shall be conducted in California by a mutually-agreeable arbitrator
utilizing the JAMS Streamlined Arbitration Rules and Procedures. Judgment on the
Award may be entered in any court having jurisdiction. This clause shall not
preclude parties from seeking provisional remedies in aid of arbitration from a
court of appropriate jurisdiction. The arbitrator may, in the Award, allocate
all or part of the costs of the arbitration, including the fees of the
arbitrator and the reasonable attorneys’ fees of the prevailing party. The
arbitration Award may be confirmed in any court of competent jurisdiction.
 
18. Counterparts. This Agreement may be executed in any number of counterparts,
each of which so executed shall be deemed to be an original. The counterparts
shall constitute one and the same Agreement. Facsimile signatures shall have the
same force and effect as original signatures.



IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
day and year first set forth above.



  RMM, LLC.        
Dated: May 1, 2013
/s/ Michael Freides
    Name: Michael Freides
Title: CEO
         
StreamTrack, Inc.
          /s/ Michael Hill    
Name: Michael Hill
Title: CEO
          RadioLoyalty, Inc.           /a/ Aaron Gravitz    
Name: Aaron Gravitz
Title:
 

 
 
4

--------------------------------------------------------------------------------

 
 

  /s/ Jennifer Freides     Name: Jennifer Freides     Title: Individual        
  /s/ Michael Freides     Name: Michael Freides
Title: Individual
 


 
5 

--------------------------------------------------------------------------------